Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The following claim amendments were approved by attorney of record Bryant Keller in communications conducted between 2/23/21 and 3/1/21.

 	The claims are amended as follows:
 	In claim 1, lines 3-23:  	“	-  at least a tubular element wherein is defined at least a transit channel having a plurality of entry openings for faeces, insertable inside an intestine of a patient, and at least an exit opening for the faeces, positionable outside the intestine, where said tubular element comprises at least a first section having said entry openings and at least a second section having said exit opening; 	-  a first obstruction associated with said tubular element, insertable inside at least an area of the intestine itself and transitionable between a tight configuration and a widened configuration, respectively, to allow said tubular element and said first obstruction to be inserted in the intestine and to prevent transit of the faeces through said area of the intestine itself, said entry openings being positionable upstream of said 
 	is replaced with:

 -  -   a tubular element comprising: a transit channel therethrough; a plurality of entry openings; and an exit opening; said tubular element being insertable within an intestine, wherein said tubular element further comprises a first section having said entry openings and configured for receiving faeces from said intestine; a second section having said exit opening configured for being positioned outside said intestine; and a middle portion between said first and second sections;
 	a first obstruction having opposite proximal and distal portions and extending around said middle portion of said tubular element between said first and second sections, said first obstruction configured to be: insertable with said tubular element inside said intestine in a tight configuration, and expandable to a widened configuration to prevent transit of said faeces through said intestine where said first obstruction has been inserted;
  	wherein said first section of said tubular element is attached to a distal ring- or cap-shaped first extremity attached to distal ends of a plurality of elastically deformable stiffening elements comprising proximal ends and said distal ends, and surrounding and 
 	a stiffening member to help prevent at least said first section from bending and comprising said plurality of said elastically deformable stiffening elements;
wherein said elastically deformable stiffening elements are integrally associated with one another at said distal ends attached to said distal ring- or cap-shaped first extremity at a distal end of said first section of said tubular element; and a proximal ring-shaped second extremity defining a through opening through which a proximal end of said middle portion of said tubular element is provided; and wherein said proximal ends of said plurality of elastically deformable elements are attached to said ring-shaped second extremity  -  -.

 	In claims 5-6, line 1, “claim 4” is replaced with   -  -  claim 1  -  -   .

 	The following new claim 19 is added:

-   -   	19.  A medical device for performing at least one of an ileostomy and a jejunostomy, comprising:
 	a tubular element comprising: a transit channel therethrough; a plurality of entry openings; and an exit opening; said tubular element being insertable within an intestine, wherein said tubular element further comprises a first section having said entry openings and configured for receiving faeces from said intestine; a second section having said exit opening configured for being positioned outside said intestine; and a middle portion between said first and second sections;
 	a first obstruction having opposite proximal and distal portions and extending around said middle portion of said tubular element between said first and second sections, said first obstruction configured to be: insertable with said tubular element inside said intestine in a tight configuration, and expandable to a widened configuration to prevent transit of said faeces through said intestine where said first obstruction has been inserted; and

at least one of (i) a distal ring-shaped first extremity and (ii) a distal cap-shaped first extremity that is attached to a distal end of said first section of said tubular element;
a proximal ring-shaped second extremity defining a through opening through which said tubular element extends;
a plurality of elastically deformable stiffening elements with each elastically deformable stiffening element having: (a) a distal end that is coupled to said at least one of said distal ring-shaped first extremity and said distal cap-shaped first extremity at said distal end of said first section of said tubular element and (b) a proximal end that is coupled to said proximal ring-shaped second extremity, wherein said proximal and distal portions of said first obstruction are disposed between said proximal ring-shaped second extremity and said at least one of said distal ring-shaped first extremity and said distal cap-shaped first extremity.    -   -  


Reasons for Allowance
	Claims 1-3, 5-6, and 9-19 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Azzolini (WO 2013/088234 A1).  


    PNG
    media_image1.png
    236
    320
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    322
    493
    media_image2.png
    Greyscale
	As to independent claims 1 and 19, Azzolini discloses a medical device for performing at least one of an ileostomy and a jejunostomy [Title, Abstract], comprising:
 	(a) a tubular element 2 Fig.1-2 [p.4,ll.30], comprising: a transit channel 3 therethrough [p.4,ll.31]; a plurality of entry openings 3a/16 Fig.1-2,5 [p.4,ll.31]; and an exit opening 3b [p.4,ll.32]; said tubular element 2 insertable inside an intestine “I” of a patient Fig.1-2 [p.4,ll.32, to p.5,ll.1]; wherein said tubular element further comprises: a first section 2a/2c having said entry openings 3a/16 [Fig.1-2,5;p.5,ll.7-8] and configured for receiving said faeces [p.4,ll.32; a second section 2b having said exit opening 3b Fig.1-2 [p.5,ll.8-9] configured for being positioned outside the intestine 4 Fig.1-2 [p.5,ll.1-2]; and a middle portion 2d between said first 2a/c and second 2b a first obstruction 5’ having opposite proximal and distal portions [Fig.5,1;p.6,ll.16-22] and extending around said middle portion 2d of said tubular element 2 between said first 2a/c and second 2b sections [Fig.1,2,5;p.6,ll.12-13; p.7,ll.13-14], said first obstruction 5’ configured to be: insertable with said tubular element 2 inside said intestine [p.6,ll.12-15] in a tight configuration Fig.1; and expandable to a widened configuration Fig. 2 [as narrow and widened configurations p.8,ll.24-29] to prevent transit of said faeces through said intestine where said first obstruction 5’ has been inserted Fig.1-2 [p.6,ll.14-15];    	(c) a stiffening member (stiffening means 17 Fig.5,1 [p.9,ll.4-24] to help prevent at least said first section 2a/c from bending Fig.5 [p.9,ll.19-21] and comprising elastically deformable stiffening elements 17a /5’ [stiffening elements 17a Fig.5 as part of stiffening member/means 17 p.9,ll.7-8 and elastically deformable as moving between narrow and widened positions Fig.1,2 p.8,ll.24-29; attached to (at proximal end Fig.5) balloon 5’ with opening for tubular element 2 Fig.5 p.7,ll.20,18-28].

 	However, Azzolini fails to teach or fairly suggest the combination of: 		wherein said first section of said tubular element is attached to a distal ring- or cap-shaped first extremity attached to distal ends of the plurality of elastically deformable stiffening elements comprising proximal ends and said distal ends, and [the first extremity] surrounding and externally covering at least a portion of said first section, said first obstruction covering at least a portion of said middle portion; and
 		wherein said elastically deformable stiffening elements are integrally associated with one another at said distal ends attached to a distal ring- or cap-shaped first extremity at a distal end of said first section of said tubular element; and a proximal ring-shaped second extremity defining a through opening through which a proximal end of said middle portion of said tubular element is provided; and  		wherein said proximal ends of said plurality of elastically deformable elements are attached to said ring-shaped second extremity.
  	
It would not have been obvious to one ordinary skill in the art at the time of the invention, and one of skill would not have been motivated, to modify the teachings of Azzolini to provide the combination of:  		a distal ring- or cap-shaped first extremity attached to: distal ends of the plurality of elastically deformable stiffening elements; and the distal end of the first section of the tubular element; and
 		a proximal ring-shaped second extremity attached to proximal ends of the plurality of elastically deformable stiffening elements; and defining a through opening through which a proximal end of said middle portion of said tubular element is provided. Based on the teachings of Azzolini there would be no motivation to modify the tubular element and the elastically deformable elements to include: a ring- or cap-shaped first extremity; and/or a ring-shaped second extremity. 	One of skill would not have been motivated to provide such a modification, as Azzolini fails to teach or fairly suggest such a modification.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781